DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 recites that there are “one or more” of a drill guide (500, Fig. 15), an offset bush guide (400, Fig. 12-14), and a reamer guide (600, Fig. 16).  However, Fig. 12-16 only demonstrate a single guide of each of the guides mentioned in the claim, and specification as originally filed also only recites one of each type of guide (see Para. [0029]-[0030], [0055], [0080]-[0081], [0090], [0100], and [0108]).  Therefore, there is no description nor support in the specification for the system to include more than one of each type of guide. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9, 12, 18, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is rejected as indefinite for the recitation of “a stopper formed in a form of being able to be fixed forwards and fixed rearwards” (emphasis added) in line 3.  It is unclear what 
Claim 9 is rejected as indefinite for depending upon an indefinite claim.
Claim 9 is rejected as indefinite for the recitation of “stopper assists guiding of the keel punch as an end of the stopper” (emphasis added) in line 1-2. It is unclear what applicant’s intend to mean by the stopper guiding a keel “as an end of the stopper” as is currently recited in the claim.  
Claim 12 is rejected as indefinite for the recitation of “an indexing unit protruding from the inner wall of the central through portion in a form of being able to be pressed by an external force” (emphasis added) in lines 3-5.  It is unclear what applicant’s intend to mean by the indexing unit being “in a form” as is currently recited in the claim, this limitation does not aide a person of skill in the art in determining what structure would meet the limitation.  In the interest in compact prosecution, the limitation will be deemed met by any structure that can be pressed by an external force.  
Claim 18 recites the limitation "the baseplate" in 1-2.  There is insufficient antecedent basis for this limitation in the claim. The limitation will be interpreted as referring to the baseplate trial recited in claim 17 from which it depends for the purposes of compact prosecution.
Claim 22 is rejected as indefinite for the recitation of “a seating portion seated in the central through portion while contacting the inner wall of the central through portion to be inserted into the central through portion so as not to move horizontally when being seated in the central through portion” (emphasis added) in line 2-5. The claim recites that the seating portion is seated in the central portion and thereby contacts the inner wall however, it is unclear what 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-11, 13, 16-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gundlapalli et al (US Patent 7001394B2).
Gundlapalli discloses a baseplate trial holding apparatus which holds a baseplate trial disposed in a proximal tibia during total knee arthroplasty or revision total knee arthroplasty (method and apparatus for surgically preparing a tibia for implantation of a prosthetic implant component which has an offset stem, Fig.7-9 and 19-22).  Specifically in regards to claim 1, Gundlapalli discloses the baseplate trial holding (32 having 16) apparatus comprising: a keel location setting part (16) configured to set an insertion location of a keel punch (84) (Fig. 7-9; and Col. 4 lines 31-42, Col. 5 line 34 to Col. 6 line 57).
In regards to claim 2, Gundlapalli discloses wherein the keel location setting part (16) comprises: a central through portion (62,64), through which a keel stem portion of the keel 
In regards to claim 3, Gundlapalli discloses wherein a guide slit (82,74,76) comprises a guide corresponding to curving of the keel wing (88,890,92) portion of the keel punch (84) (As can be seen in Fig. 9, the portions 74,76,82 are all have curved rounded ends that correspond to the curved rounded ends of the blades 88,90,92 shown in Fig. 22.) (Fig. 9 and 22).
In regards to claim 4, Gundlapalli discloses wherein the guide (74,76,82) is formed to protrude or be recessed complementarily with the curving of the keel wing (88,90,92) portion of the keel punch(84) (As can be seen in Fig. 9, the portions 74,76,82 are all have curved rounded ends that correspond to the curved rounded ends of the blades 88,90,92 shown in Fig. 22.) (Fig. 9 and 22).
In regards to claim 5, Gundlapalli discloses wherein the guide slit (82,74,76) is opened to the outside of the central through portion (62,64)  to communicate with the central through portion (694,62) (Fig. 9).
In regards to claim 6, Gundlapalli discloses wherein a pair of guide slits (82,74,76) are formed outside the central through portion (64,62) to be symmetrical to each other, and are formed while defining at an angle of less than 180° with reference to the center of the central through portion (64,620 (As can be seen in Fig. 9, portions 82 and 76 or 82 and 74 are symmetrical and are spaced at an angle of less than 180 degrees.) (Fig. 9).
In regards to claim 7
In regards to claim 10, Gundlapalli discloses wherein the central through portion (62,64) defines a seating space partitioned by an inner wall thereof such that a drill guide (68) is seated in the seating space (Fig. 9-12 and 19-20; and Col. 5 line 44-Col. 6 line 22).
In regards to claim 11, Gundlapalli discloses wherein the central through portion (62,64) is formed such that the drill guide (68) inserted and seated not to move horizontally (Fig. 9-12 and 19-20; and Col. 5 line 44-Col. 6 line 22).
In regards to claim 13, Gundlapalli discloses a plate fixing part (56 for moving 30, and boss shown in fig. 1 below) for coupling with the baseplate trial (12) (As can be seen in protruding from the lower surface of guide 16 in Fig. 7 and 9 and Fig. 1 below are two bosses that are meant to be inserted into the portions 40,42 to help hold the guide 16 in place.) (Fig. 1 below and Fig. 1-3, 7-9, 19-22; and Col. 4 lines 48-54).


    PNG
    media_image1.png
    484
    595
    media_image1.png
    Greyscale

Figure 1: Gundlapalli demonstrating seating bosses on guide 16.

In regards to claim 16, Gundlapalli discloses further comprising: a pin insertion part formed to communicate with a pin hole  formed in the baseplate trial (12) to secure an insertion 
In regards to claim 17, Gundlapalli discloses a knee joint implant surgical instrument set comprising: the baseplate trial holding apparatus (32 having 16) of claim 2; and a baseplate trial (12) coupled to the baseplate trial holding apparatus (32 having 16) (Fig. 22; and Col. 4 lines 47-54 and Col. 5 lines 34-42).
In regards to claim 18, Gundlapalli discloses wherein the baseplate (12) comprises: a window (36) passing through the baseplate trial (12) to expose a proximal surface of a tibia (20) and communicating with the keel location setting part (16) of the baseplate trial holding apparatus (32 having 16) (Fig. 1-3, 7-9, and 19; and Col. 4 line 55 to Col. 5 line 2).
In regards to claim 19, Gundlapalli discloses wherein the window (36) comprises: a window central portion (portion about center point 50), through which a keel stem portion of the keel punch (84) passes; and a window slit (40,42,44) opened to opposite sides of the window central portion (portion about center point 50) to communicate with the window central portion (portion about center point 50) and through which the keel wing portion (88,90,92) of the keel punch (84) passes (Fig. 22; and Col. 4 line 55 to Col. 5 line 2 and Col. 9 line 53 to Col. 10 line 4).
In regards to claim 20, Gundlapalli discloses wherein the length of the window slit (40,42,44) is smaller than or equal to the length of the guide slit (82,74,76) (As can be seen in Fig. 19, the portions 82 of guide 16 and the portion 44 of trial 12 appear to be the closest in size.  In addition, Gundlapalli discloses wherein the system has varying sized guides 16 from which a 
In regards to claim 21, Gundlapalli discloses one or more of a drill guide (68) having a form of being able to be seated in the central through portion (62,64) of the baseplate trial holding apparatus (32 having 16) (Fig. 9-12 and 19-20; and Col. 5 line 44-Col. 6 line 22).
In regards to claim 22, Gundlapalli discloses wherein each of the drill guide (68) comprises a seating portion (80) seated in the central through portion (62,64) while contacting the inner wall of the central through portion (62,64) to be inserted into the central through portion (62,64) so as not to move horizontally when being seated in the central through portion (62,64) (Fig. 9-12 and 19-20; and Col. 5 line 44-Col. 6 line 22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gundlapalli in view of Belcher et al (US Patent 8979847B2).
Gundlapalli discloses a baseplate trial holding apparatus as recited above.  Gundlapalli in regards to claim 12 recites the apparatus comprising a keel location part (16) having a central through portion (62,64) and a drill guide (68) (Fig. 7-12 and 19).  However, Gundlapalli is silent as to an indexing unit that is able to be pressed by an external force and restored by elasticity when the guide is seated in the central through portion.  Belcher discloses in regards to claim 12 .

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gundlapalli.
Gundlapalli discloses a baseplate trial holding apparatus as recited above.  Gundlapalli in regards to claim 14 recites the apparatus’ plate fixing part (56 for moving 30, and boss shown in fig. 1 above) comprising a boss insertion hole (portions 40,42 of trial 12 act as insertion holes) and a boss (Fig. 1 above) wherein the boss (fig. 1 above) is inserted into the boss insertion hole (portions 40,42 of trial 12 act as insertion holes) when the baseplate trial holding apparatus (32 having 16) is coupled to the baseplate trial (12) (As can be seen in protruding from the lower surface of guide 16 in Fig. 7 and 9 and Fig. 1 below are two bosses that are meant to be inserted into the portions 40,42 to help hold the guide 16 in place.)  (Fig. 1-3 and 7, 9, 19 and Fig. 1 above).  However, In re Japikse, 86 USPQ 70.
In regards to claim 15, Gundlapalli discloses wherein the plate fixing part (56 for moving 30, and boss shown in fig. 1 above) further comprises: a locking unit (56 connected to 30) press-fitted with a coupling recess 28) formed in the baseplate trial (12) for coupling with the baseplate trial (12) when being coupled to the baseplate trial (12) (Fig. 1-3 and 19-22; and Col. 4 lines 49-54, Col. 5 lines 34-42).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/Examiner, Art Unit 3775